NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


TIMOTHY TACY,                              )
                                           )
               Appellant,                  )
                                           )
v.                                         )      Case No. 2D17-4547
                                           )
KEVIN RAMBOSK, in his                      )
official capacity as Sheriff of            )
Collier County, Florida,                   )
                                           )
                                           )
               Appellee.                   )
                                           )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for
Collier County; Lauren L. Brodie, Judge.

Timothy Tacy, pro se.

Adriana M. Jisa of Purdy, Jolly,
Giuffreda, Barranco & Jisa, P.A., for
Appellee.


PER CURIAM.


               Affirmed.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.